DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a continuation of applicant's earlier Application No. 15456110.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 38, it is unclear if the limitation contained in the parenthesis is actually required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 23-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claims 23 and 24, the limitations “creating an opening in the dosing chamber in the bottle”  and “the opening is created at the first outlet positioned at the dosing chamber” does not further limit claim 21 from which claim 23 depends because it is inherent to the step of claim 21: “outputting, via a first outlet of the bottle, the […] solution from the dosing chamber”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 24-27 depend from claim 23 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-30, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 4646948 to Jennings in view of DE 20201532 to Heinz in view of US 2010/0096414 to Dennis. All citations in this office action to Heinz are made to the attached machine translation of DE 20201532.
As per claims 21, 22, 23, 24, 28, and 40, and as the examiner can understand the claims, Jennings discloses a method comprising the steps of: 
providing a bottle (80, Fig. 17-20) comprising a reservoir chamber (81a) having a filling opening (87f) and a dosing chamber (87) having a first outlet (“pour-out spout” 87e); 
outputting via a first outlet of the bottle a predetermined amount of solution from the dosing chamber (abstract), wherein the bottle comprises a partition (86a-b) separating the reservoir chamber and the dosing chamber (Fig. 17-20); and 
Jennings does not explicitly disclose a procedure for filling the dosing chamber with the predetermined amount of solution. However, tilting dosing bottles are old and well known in the dispensing art and it would have been obvious for one of ordinary skill int eh art at the time the application was effectively filed to fill the dosing chamber with the predetermined dose of solution from the reservoir chamber when the bottle is tilted at an angle any amount up to 180 degrees from vertical so that the predetermined amount of solution flows from the reservoir chamber and into the dosing chamber.
Jennings does not disclose: the filling opening being used for dispensing solution and a step of outputting solution, via the filling opening, from the reservoir chamber by actuating a head at the bottle to cause solution to flow from the reservoir chamber to the head. Heinz teaches a bottle (Fig. 1) comprising: a dosing chamber (6) having a first outlet (10); and a reservoir (1a) having a filling opening ([0030]), wherein the filling opening is connected to a pump (13) and thereby used as an outlet to dispense solution from the reservoir. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the reservoir opening of Jennings with a pump, like taught by Heinz, for precisely dispensing directly from the reservoir ([0019], ln. 124-130).
The Jennings-Heinz combination does not disclose: the liquid dispensing by the pump being a spray; when outputting the predetermined amount of solution from the dosing chamber, solution from the reservoir chamber does not flow to the dosing chamber; the output solution from the first outlet being directed to a first cleaning surface and the output solution from the second outlet being directed to a second cleaning surface.
In regards to the nature of the liquid dispensed by the pump, Heinz is silent. Dennis teaches a bottle comprising a spraying pump (10) for spraying solution. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, and in view of the aforementioned silence of Heinz, to provide the pump of Heinz as a spraying pump – like taught by Dennis—for spraying the solution.
In regards to the claimed functionality of solution from the reservoir during outputting of the predetermined amount of solution from the dosing chamber, Heinze further teaches the bottle comprising a partition (4, 5) and tilting the bottle to dispense a predetermined solution from a dosing chamber such that solution from the reservoir chamber does not flow to the dosing chamber or the first outlet ([29], Ln. 171-179). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to design the fluid control structures of Jennings, i.e. partition and reservoir volume inter alia, to effect the aforementioned functionality taught by Heinze for reasons including to ensure only the predetermined amount of solution is dispensed.
In regards to the claimed limitations requiring direction for output of solutions from each of the outputs, the Jennings-Heinze-Dennis combination is silent. Heinze further teaches the fluid being a “cleaning fluid” ([32], Ln. 198-199) and it would have been obvious for one of ordinary skill in the art to output cleaning fluid through both the first and second outlets of the bottle of Jennings-Heinze-Dennis and direct either outlet fluid to any surface –i.e. the same or different surfaces.
As per claims 25-26, wherein the opening is created after the predetermined amount of solution flows from the reservoir chamber into the dosing chamber (cap 89 for selectively permitting fluid to flow out of the first outlet).
As per claim 29, Heinze further teaches the pump actuation comprising actuating a trigger at the pump ([31]; Fig. 1).
As per claim 30, Jennings further discloses the second outlet is positioned proximate an upper end of the bottle (Fig. 17-20).
As per claim 37, Jennings further discloses the partition positioned so that the dosing chamber is capable of holding a predetermined maximum volume when the bottle is in an upright position (Fig. 17-20).
As per claim 38, and as the examiner can understand, the Jennings-Heinz-Dennis combination discloses the claimed invention except for the particular predetermined maximum volume claimed. However, it would have been an obvious matter of design choice to have designed the dosing chamber with any maximum capacity, i.e. including 2 ounces, since it has been generally held that where the structural limitations of a claim have been disclosed, the mere change in shape and/or rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP §2144.05(II)(A).
	As per claim 39, Jennings further discloses the dosing chamber including one or more measurement markings (94) for indicating a level of solution in the dosing chamber (Fig. 17-20)
As per claim 40, wherein the predetermined amount of solution flows from the reservoir chamber into the dosing chamber upon tilting the bottle to an angle greater than 90 degrees from vertical.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 4646948 to Jennings in view of DE 20201532 to Heinz in view of US 2010/0096414 to Dennis in view of US 20050109782 to Rochow et al. All citations in this office action to Heinz are made to the attached machine translation of DE 20201532.
As per claim 27, the Jennings-Heinz-Dennis combination discloses the claimed invention except for the cap comprising a flip cap.
Rochow teachings a closure for a container wherein the closure comprises a cap having a flip cap with a first portion coupled to a bottle outlet and a second portion coupled to the outlet via a hinge, and wherein opening the cap comprises rotating the cap, via the hinge, away from the outlet (Fig. 1-3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the cap of the Jennings-Heinz-Dennis combination with a flip cap, like taught by Rochow, for reasons including quick access to the outlet opening.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 4646948 to Jennings in view of DE 20201532 to Heinz in view of US 2010/0096414 to Dennis in view of US 20050109782 to Rochow et al in view of US 4618076 to Silvenis. All citations in this office action to Heinz are made to the attached machine translation of DE 20201532.
As per claim 31, the Jennings-Heinz-Dennis combination discloses the claimed invention except for the particular claimed limit of extension of the trigger. Silvenis teaches a bottle having a trigger sprayer attached to an outlet and wherein the trigger does not extend below an upper end of the bottle (Fig. 2). Additional references for same include: US 6123230 and US 6871760 and US 367815 and US 363020. It would have been an obvious matter of design choice to have located the trigger of the Jennings-Heinz-Dennis combination as claimed since it has been generally held that where the structural limitations of a claim have been disclosed, the mere rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
Claim 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 4646948 to Jennings in view of DE 20201532 to Heinz in view of US 2010/0096414 to Dennis in view of Official Notice. All citations in this office action to Heinz are made to the attached machine translation of DE 20201532.
As per claim 32, the Jennings-Heinz-Dennis combination discloses the claimed invention except for spraying the solution from the spray head onto a cloth or sponge and cleaning the second cleaning surface with the cloth or sponge. The Office takes Official Notice that cloths are old and well known for being used to spread applied cleaning solution over a surface to be cleaned and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to use a cloth for such purpose.
As per claims 33-36, the Jennings-Heinz-Dennis combination does not disclose a grill having an upper grill and lower grill and a method of using the bottle to clean that grill. However, the Office takes Official Notice that grills have shelved cooking surfaces are old and well known, and it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean cooking surfaces of such grill by dispensing cleaning solution on those surfaces in any manner using the bottle of the Jennings-Heinz-Dennis combination – i.e. by pouring and/or spraying cleaning solution, through the first and second outlets respectively, onto any of the upper and lower grill surfaces of a well known grill – the surfaces comprising horizontal and vertical portions. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
04/13/2022